Title: To George Washington from Brigadier General John Nixon, 27 July 1779
From: Nixon, John
To: Washington, George


        
          May it please Your Excellency
          Continental Village [N.Y.]July 27th 1779
        
        My thoughts Respecting the Disposition of our Army—the expediency of making an attack upon Stony & Verplanks points—you have in the following.
        The Disproportion of the Two Armies, as to their Strength—renders the Disposition of our Army Very Difficult—to act offensively in any Capital Instance except (against the Two points) woud be Verry hazedous—the improbability of Success would be So Grate

that I Should rather Decline Such an attempt, except Some favourable opportunity Should present, in which the advantage Should be Evidently in our favour.
        Should it be Judged inexpedient to act offensively the next object to be Considered is the most proper, Distribution of our troops—So as to best secure the property of the Inhabitants who are most Exposed to the Depradations of the Enemy—to Effect which—after leaving One Brigade in the Clove, & about three Thousend to Garrison west point and its Dependancies—I Should think the Right wing of our army Sh:d be posted at or near the Continental Village—& a Line to be formed to the Left—So as to Extend our Left wing at Least as far as Ridgfeild—to Counter act the Enemy, Sho’d they make another Excoursion into Connecticut, from Such a Disposition of our army. we might procure an ample Supply of forrage for our Teams & Horses—as also Vegitables for our troops—which would Contribute much to their Health in this sickly Season of the year, we might Likewise (in a Great measure) prevent the Enemy from forrageing &c. this Disposition appears to me the most elegeble—if an attack upon their army Sho’d be Judged inexpedient. To attack Verplanks Point, with any Degree of Probable Success, unless by Regular approaches—appear to me impracticable, & in this Case—unless Some plan Could be adopted to prevent Genl Clintons marching up to their assistance—it would be altogether fruitless, We Should be under the Disagreable Necessity of raising the Siege.
        the Same reason could not operate respecting an attack upon Stony point—because that post must be Carried by Storm—& if Successful—would be Carried before any reinforcements Could be Sent them, a faint upon Verplanks point at the Same time—might prevent their Sending over any assentance—However—Considering the Great Effusion of Blood in taking Stony point, it might more then Countervail the advantage we Should Gain thereby—I could not therefore advise to an attack upon either—unless upon both at the Same time—upon Verplanks point by Regular approaches—& upon Stony point by assault in the Night—a body of troops to be Sent Down on the East Side the River at the Same time to prevent the Enemy from advanceing into the rear of the Beseagers to Cut of their retreat whereby their artillary at Least would be Grately Indangered—What I have Suggested is Humbly Submitted to your Excellencies Superior Wisdom—while I have the Honor to be with the utmost Esteem—Sir your Excellencies Most Obedient Humble Servt
        
          Jno. Nixon B.G.
        
      